Appeal from an award of the State Industrial Board in a death claim. The only question is one of causal relation between the accident and the death. The deceased was a painter, and fell from a scaffold November 4, 1935, resulting in a fracture of the pelvis and other bones, and a multiplicity of other injuries. After three months in the hospital, gangrenous appendicitis developed. He was operated on on February 7, 1936, and died a week later. About a week after the operation the incision ruptured, and a part of the intestines exuded. The medical evidence establishes that the appendicitis was not a result of the accident; that the deceased would have recovered from the accident were it not for the appendicitis, and the appendicitis would not have been fatal except for the condition resulting from the accident; that, viewing decedent’s pathological experience comprehensively, the accident was a contributing and an indirect cause of death. We regard the finding of the Board as justified by the evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.